Filed 4/15/15 In re Sean S. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re SEAN S., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
SEAN S.,                                                             A138644
         Defendant and Appellant.                                    (Contra Costa County
                                                                     Super. Ct. No. J13-00366)



         Sean S. appeals from an order adjudging him a ward of the juvenile court and
committing him to the Orin Allen Youth Rehabilitation Facility (OAYRF) for a 12-month
program, plus an additional 90-day conditional release/parole period, together with
standard conditions of probation. His counsel has asked this court for an independent
review of the record to determine whether there are any arguable issues. (People v.
Wende (1979) 25 Cal.3d 436.) After review of the record, we find no error and find
sufficient evidence to sustain the juvenile court’s findings and, accordingly, affirm.
         A juvenile wardship petition pursuant to Welfare and Institutions Code
section 602 was filed, alleging that the minor committed second degree felony robbery
(Pen. Code, §§ 211, 212.5, subd. (c).) At the contested jurisdictional hearing, evidence
was adduced that the minor, along with several other individuals, robbed the victim as he
was walking home after work. Detective Robert Meads testified that he gave the minor


                                                             1
the standard Miranda1 admonishments. The minor acknowledged that he understood his
rights. The minor then began speaking with the officer. The juvenile court found that
there was an implied Miranda waiver and allowed the officer to testify as to the minor’s
statements. The officer testified that the minor admitted to driving a car, in which three
of his friends were passengers. The minor admitted to stopping the car at the request of
one his friends, but denied having any knowledge that a robbery had occurred.
        Based on the testimony of the victim, the court found that each juvenile was a
principal in the robbery. Accordingly, the court sustained the petition and, following the
recommendations of the probation department, committed the minor to the OAYRF.
This appeal followed.
        The minor was represented by counsel and received a fair hearing. First, the court
properly found an implied Miranda waiver. Second, substantial evidence supports the
juvenile court’s finding sustaining the allegation that the minor committed a violation of
Penal Code sections 211 and 212.5, subdivision (c). There was no error in the
disposition. There are no meritorious issues to be argued on appeal.
        The order declaring the minor to a ward of the court and committing him the
OAYRF is affirmed.




1
    Miranda v. Arizona (1966) 384 U.S. 436.

                                              2
                                _________________________
                                Reardon, J.


We concur:


_________________________
Ruvolo, P. J.


_________________________
Rivera, J.




                            3